Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language, if any, have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the lattice structure” and “the catalyst" in line 2.  There is insufficient antecedent basis for these limitations in the claim.
The instant claim is also indefinite as what has a perovskite lattice structure, the multi-component metal oxide and/or the multi-component metal oxide catalyst with Ni,Co or Fe? Both will be examined.
Claim 2 recites the limitation "the multi-component metal oxide" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 4 and 5, the instant claim has “ABO3“ in parenthesis and it is commonly known by the ordinary skilled artisan that a perovskite may possess different chemical formulas and therefore the claim is indefinite as it is unknown whether the term in the parenthesis is further limiting.  A perovskite will be examined.
Claims 6 and 7 recites the limitation "the catalyst" in line 1.  There is insufficient antecedent basis for this limitation in the claims.
Regarding claim 12, the instant claim states “temperature rising time of 1 hour and 10 minutes” and also “temperature rising time of 4 hours” and it is unknown whether the second rising time is from ambient or from the first calcination temperature and therefore is indefinite.  Any will be examined.
The remaining claims depend from the above instant claims and are likewise rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2012/0161078) hereafter Saito and further in view of Beale et al. (NPL, J. Mater. Chem, V19, pp 4391-4400, 2009) hereafter Beale.
	Considering Claim 1, 13 and 15, Saito discloses a multi-component metal oxide perovskite comprising nickel, strontium and titanium which forms the perovskite solid solution [0025] useful in methane dry reforming reactions (use of CO2)  [0116]-[0120] wherein precursors of each are combined and thermally treated [0086-0091] with the nickel found within the grains of the strontium/titantate perovskite [0050].
	Although Saito discloses a solid solution, Saito does not disclose that the nickel is in ionic form and is substituted in the lattice structure of the perovskite.
	Beale discloses a study of the solubility of nickel in strontium titanate (Abstract) which is formed by combining precursors of nickel in ionic form, strontium and titanium and thermally treating the resulting to form a perovskite phase wherein the nickel is substituted into the A or B sites of the lattice (Experimental and Section 4.1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the perovskite of Saito to possess nickel which has been incorporated into the lattice of the strontium/titanate as taught by Beale.
Considering Claims 2 and 3, the significance of Saito and Beale as applied to Claim 1 is explained above.
Beale discloses SrTiO3 [0025].
Considering Claims 4 and 5, the significance of Saito and Beale as applied to Claim 1 is explained above.
Saito discloses that nickel is incorporated into the grains of a SrTiO3 perovskite as discussed above which is known by the ordinary skilled artisan to take the form of the general formula ABO3 but does not discuss this to include the B-site.
Beale discloses a study of the solubility of nickel in strontium titanate (Abstract) which is formed by combining precursors of nickel in ionic form, strontium and titanium and thermally treating the resulting to form a perovskite phase wherein the nickel is substituted into the B sites of the lattice (Experimental, Section 4.1, and pg 4394).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the nickel to be substituted into the B sites of the perovskite of Saito as taught by Beale.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2012/0161078) hereafter Saito in view of Beale et al. (NPL, J. Mater. Chem, V19, pp 4391-4400, 2009) hereafter Beale as applied to claim 1 and further in view of Cannan et al (US 2016/0075937) hereafter Cannan.
	Considering Claims 6 and 7, the significance of Saito and Beale as applied to Claim 1 is explained above.
Saito and Beale disclose nickel being incorporated into a strontium-titanate perovskite as discussed above but they do not disclose the instant formulas.
Cannan teaches what is generally known in the art wherein a perovskite posseses the general formula ABO3 but that it is possible for perovskites to be non-stoichiometric in which the formal ratios of A,B and O differ slightly from the idealized 1.0, 1.0 and 3.0 values [0041].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the perovskite of Saito may vary from the strict general formula ABO3 which would be easily determined by the ordinary skilled artisan through experimentation as taught by Cannan however, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art. In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v Marburg, 620 O.G. 685, 1949 C.D. 77. and In re Pilling, 403 O.G. 513, 44 F92) 878, 1931 C.D.  75. In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al. 149 USPQ 685, 688.
Claim(s) 8, 9, 11, 12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0189536) hereafter Wang and further in view of Beale et al. (NPL, J. Mater. Chem, V19, pp 4391-4400, 2009) hereafter Beale and Choung et al. (US 2017/0007988) hereafter Choung.
	Considering Claims 8, 12, 14 and 16, Wang discloses a nickel-strontium-titanium perovskite compound [0014] and a method of making such comprising forming a mixture of a nickel precursor and a strontium precursor in distilled water to which a titanium precursor is added along with two complexing agents such as citric acid and ethylene glycol with the order of combining the precursors having no particular influence on the material composition or catalyst performance [0053] –[0056].  Wang further teaches that the composition is useful in reforming reactions such as autothermal reforming [0013] which is defined as a combination of steam reforming and partial oxidation [0005].
	The method further comprises heating the combined mixture at a temperature from about 80° to 100°C to completely removing the water thereby creating a gel which is heated at about 150°C and subsequently calcined for more than 1 hour in air (oxygen atmosphere) at a temperature ranging from about 700° to 1000°C  [0060]-[0065] thereby overlapping the instantly claimed temperature ranges. 
It would be obvious to the ordinary skilled artisan that a room temperature sample would pass through a temperature range of about 300° to 400°C on its way to 700°C and the instant claim does not provide for a time period for the calcination at the above temperature range.  It would have also been obvious that Wang desires to remove all the water as mentioned above and therefore the time the material is being drying would be a result effective variable best determined through routine experimentation.
Wang provides a non-limiting example wherein a ratio of titanium:citric acid: ethylene glycol is added to the precursors at a molar ratio of 1:4:9.33 with the mixture heated to form the gel by heating overnight [0069]-[0070].  
Wang also formulated various non-limiting compositions varying the ratio of the various precursors with the nickel and titanium to strontium ratio being varied to include a ratio of about 1:1 between them (Table 1) but does not exactly disclose a 1:1 due to the presence of yttrium however the molar ratio between “A” sites and “B” sites can be maintained at a 1:1 [0045] nor does Wang disclose two calcinations.
Choung discloses a method of forming a perovskite wherein the precursors are combined with citric acid and distilled water and heated to 80°C to slowly evaporate the water for 8 hours and further dried for 12 hours at 110°C.  The dried gel was heated for 4 hours at 165°C, then at 170°C for 4 hours with the temperature slowly increased to 250°C for 1 hour with the heating rate of 10°C/min before calcining the composition at 700°C for 5 hours [0052] and [0053].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize two separate calcinations temperatures and a heating rate as taught by Choung in the process of Wang as Choung discloses that no explosion occurred [0053].
Beale discloses a study of the solubility of nickel in strontium titanate (Abstract) which is formed by combining precursors of nickel in ionic form, strontium and titanium and thermally treating the resulting to form a perovskite phase wherein the nickel is substituted into the A or B sites of the lattice and wherein the ratio of nickel plus titanium to strontium is 1:1 (Experimental and Section 4.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to arrive at the instantly claimed ratio in the composition of Wang as taught by Beale.
Considering Claims 9 and 11, the significance of Wang, Choung and Beale as applied to Claim 8 is explained above.
	Wang discloses the use of strontium nitrate and nickel nitrate [0053].
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0189536) hereafter Wang in view of Beale et al. (NPL, J. Mater. Chem, V19, pp 4391-4400, 2009) hereafter Beale and Choung et al. (US 2017/0007988) hereafter Choung as applied to Claim 8 and further in view of Saito et al. (US 2012/0161078) hereafter Saito.
Considering Claim 10, the significance of Wang, Choung and Beale as applied to Claim 8 is explained above.
	Wang discloses the use of titanium bis(ammonium lacatate)dihydroxide as the titanium precursor but does not disclose titanium(IV) isoproxide.
	Beale discloses the use of titanium tert-butoxide as the titanium precursor (Experimental).
	Saito discloses a multi-component metal oxide perovskite comprising nickel, strontium and titanium which forms the perovskite solid solution [0025] wherein precursors of each are combined and thermally treated [0086-0091] with the nickel found within the grains of the strontium/titantate perovskite [0050] with the titanium precursor being titanium isopropoxide [0087].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to at least try titanium isopropoxide in formulating the perovskite of Wang with a reasonable expectation of success as both produce a perovskite structure.
Conclusion
	Claims 1-16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732